UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 24, 2015 bBooth, Inc. (Exact name of registrant as specified in its charter) Nevada 000-55314 46-1669753 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1157 North Highland Avenue, Suite C Hollywood, California (Address of principal executive offices) (Zip Code) (855) 250-2300 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective February 24, 2015, Ron Gillyard was terminated as the President of bMgmt and bRecords business units of our company. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 27, 2015 bBooth, Inc. By:/s/ Rory J. Cutaia Name:Rory J. Cutaia Title:Chairman and Chief ExecutiveOfficer 2
